Citation Nr: 1101359	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  09-14 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent prior to August 4, 2010, and in excess of 20 percent from 
August 4, 2010 for a disability of the thoracolumbar spine 
(hereafter a back disability). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1987 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which, in pertinent part, granted service connection 
for a back disability and assigned it an evaluation of 10 
percent.  

During the pendency of the appeal, an increased evaluation from 
10 percent to 20 percent was granted by rating decision dated in 
August 2010.  This increase is effective August 4, 2010, the date 
of a VA examination showing that the criteria for a 20 percent 
rating were met.  The Board notes that, with respect to increased 
ratings, the United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or increased 
rating, the appellant will generally be presumed to be seeking 
the maximum benefit allowed by law or regulation, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular rating, a 
subsequent RO decision awarding a higher rating, but less than 
the maximum available benefit, does not abrogate the appeal.  Id.  
Accordingly, the claim for an increased rating remains on appeal.  

In May 2010, the Veteran testified at a videoconference hearing 
before the undersigned.  A transcript of the hearing has been 
associated with the claims file.  

In a May 2010 statement, the Veteran raised a claim of 
entitlement to an increased rating for his service-
connected Meniere's disease with left ear hearing loss, 
tinnitus, and positional vertigo.  This issue has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it 
and it is referred to the AOJ for appropriate action.  

The Board notes that the Veteran submitted a May 2010 private 
examination report after the July 2009 Supplemental Statement of 
the Case (SSOC) was issued.  Although the RO did not consider 
this evidence, in a September 2010 statement the Veteran waived 
his right to initial consideration by the AOJ of any evidence 
submitted after the last SSOC in accordance with 38 C.F.R. 
§ 20.1304(c) (2010) (providing that any pertinent evidence 
accepted directly at the Board must be referred to the AOJ for 
initial review unless this procedural right is waived by the 
appellant).  Accordingly, the Board may proceed with appellate 
review. 

The Board remanded this appeal in July 2010 for further 
development.  It now returns for appellate review. 


FINDINGS OF FACT

1.  Prior to August 4, 2010, the Veteran's service-connected back 
disability was manifested by forward flexion greater than 60 
degrees but less than 85 degrees, and combined range of motion 
greater than 120 degrees.

2.  As of August 4, 2010 the Veteran's service-connected back 
disability has been manifested by forward flexion greater than 30 
degrees but less than 60 degrees.

3.  The evidence does not show that the Veteran has had spasms 
resulting in abnormal gait or spinal contour, ankylosis, 
associated neurological complications, or incapacitating episodes 
within the meaning of VA law during the pendency of this claim. 


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent prior to 
August 4, 2010 and for an evaluation greater than 20 percent as 
of August 4, 2010 for a back disability are not met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 
4.71a, Diagnostic Codes 5237, 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United 
States Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice should generally be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

The issue of entitlement to an increased rating for the 
Veteran's back disability arises from a granted claim of service 
connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490 (2006); the Court held that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  
Notifying the Veteran of what evidence is required to 
substantiate the claim requires notice of these five elements in 
initial rating cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2006).  At the same time, in cases where service connection has 
been granted and an initial disability rating and effective date 
have been assigned, the typical service- connection claim has 
been more than substantiated, it has been proven.  See Goodwin 
v. Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 
484.  This means that VCAA-compliant notice is no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  See id.  

Here, because the Veteran's claim for service connection for a 
back disability has been granted, the issue of whether the 
Veteran received proper notice under the VCAA is moot.  See id.  
Nevertheless, the Board notes that prior to the initial rating 
decision in this matter, a June 2008 letter notified the Veteran 
of how VA determines the degree of disability and of what VA 
would do to obtain evidence on the Veteran's behalf.  As the 
Veteran's claim for service-connection has been granted, the 
Board concludes that no further notice is needed for the reasons 
discussed above.  See id.  

The VCAA further provides that VA has a duty to assist the 
Veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in 
obtaining service treatment records and other pertinent treatment 
records, as well as providing an examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist has been satisfied.  
The Veteran's service treatment records, VA treatment records, 
and private treatment records are in the claims file.  At the May 
2010 Board hearing, the Veteran identified a private examination 
report for his spine which was not of record.  Thus, pursuant to 
the Board's July 2010 remand directive, the AOJ sent the Veteran 
a July 2010 letter requesting him to submit this private 
examination report or to fill out a release form authorizing VA 
to request the examination report on his behalf.  The Veteran has 
submitted the May 2010 examination report.  As such, the Board 
finds that there has been substantial compliance with its July 
2010 remand directive.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) (holding that a remand by the Board confers upon the 
Veteran, as a matter of law, the right to compliance with its 
remand instructions, and imposes upon VA a concomitant duty to 
insure compliance with the terms of the remand); see also D'Aries 
v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only 
substantial rather than strict compliance with the Board's remand 
directives is required under Stegall).

The Veteran has not identified any other outstanding records that 
he wanted VA to obtain or that he felt were relevant to the 
present claim.  The Board concludes that the duty to assist has 
been satisfied with respect to obtaining relevant evidence on the 
Veteran's behalf.

The duty to assist also includes, when appropriate, conducting a 
thorough and contemporaneous examination of the Veteran.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a new VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2010).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  

Here, pursuant to the Board's July 2010 remand directive, the 
Veteran was provided an appropriate VA examination in August 
2010.  The Board specified in its remand instructions that the 
examiner must make it clear that a goniometer was used to measure 
the Veteran's ranges of motion and must consider the criteria set 
forth in DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
examiner was also asked to discuss the impact of the Veteran's 
back disability on his employment and daily living activities, 
whether the Veteran suffered incapacitating episodes within the 
twelve-month period preceding the examination, and whether there 
were any neurological abnormalities associated with the Veteran's 
back disability.  The examiner addressed all of these issues.  
Moreover, the examiner reviewed the claims file, conducted an 
orthopedic and neurologic examination, and described the 
Veteran's disability in sufficient detail for the Board's 
decision on this claim to be one that is fully informed.  See 
Ardison v. Brown 6 Vet. App. 405, 407 (1994) (quoting Green, 1 
Vet. App. at 124).  Accordingly, the Board finds that the VA 
examination is adequate for rating purposes and that there has 
been substantial compliance with its remand directives.  See 
Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 105.

The Veteran has not stated and there is no evidence otherwise 
suggesting that there has been a material change in the severity 
of the Veteran's back disability since he was last examined in 
August 2010.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

As noted above, in May 2010 the Veteran testified at a 
videoconference before the undersigned.  Under 38 C.F.R. 
§ 3.102(c)(2) (2010), it is the responsibility of the hearing 
officer to explain fully the issues and suggest the submission of 
evidence which the claimant may have overlooked and which would 
be of advantage to the claimant's position.  In Bryant v. 
Shinseki, 23 Vet. App. 488, 491-93 (2010), the Court held that 
the hearing officer's duty under 38 C.F.R. § 3.102(c)(2) is 
twofold.  First, the hearing officer must explain fully the 
issues still outstanding that are relevant and material to 
substantiating the claim by explicitly identifying them for the 
claimant.  Id. at 496.  Second, the hearing officer must suggest 
that a claimant submit evidence on an issue material to 
substantiating the claim when such evidence is missing from the 
record or when the testimony at the hearing raises an issue for 
which there is no evidence in the record.  Id. at 496-97. 

Here, the outstanding issue has been whether the Veteran's 
service-connected back disability meets the criteria for a higher 
rating.  Although the Board asked questions of the claimant 
pertaining to these criteria, the Veteran was not told directly 
that the evidence had to show that his back disability 
approximated the criteria for a higher rating.  See id. at 497 
(holding that a hearing officer's inquiries regarding the 
existence of a current disability and a nexus to service did not 
equate to explaining that these issues were material to 
substantiating the claim).  However, for the following reasons, 
the Board finds that the Veteran has not been prejudiced by this 
error.  See Mlechick v. Mansfield, 503 F.3d 1340, 1346 (Fed. Cir. 
2007) (holding that the Court must review the record to take due 
account of the rule of prejudicial error); Shinseki v. Sanders, 
129T S. Ct. 1696, 1704-05 (2009) (holding that the assessment of 
whether prejudicial error exists is based on the specific facts 
of each case).  

In Bryant, 23 Vet. App. at 498-99, the Court held that although 
the hearing officer did not explicitly lay out the material 
issues of medical nexus and current disability, the purpose of 
38 C.F.R. § 3.102(c)(2) had been fulfilled because the record 
reflected that these issues were developed by VA, including the 
provision of a VA medical examination report, and there was no 
indication that the appellant had any additional information to 
submit.  Here, the Veteran's claim has been fully developed, to 
include obtaining the Veteran's VA treatment records and 
providing a number of VA medical examinations to assess the 
nature and severity of the Veteran's back disability.  The 
Veteran has also submitted private treatment records, including 
the May 2010 private examination report discussed at the hearing.  
The Veteran has not identified any other outstanding medical 
records or other evidence in connection with this claim.  Thus, 
as the issues have been fully developed by VA, the Board finds 
that the Veteran has not been prejudiced by any deficiency in the 
May 2010 Board hearing with respect to explaining the outstanding 
issues.  See id.  By the same token, there was no need to suggest 
the submission of evidence missing from the file apart from the 
private examination referred to by the Veteran, which is now of 
record.  Accordingly, the Board finds that the outcome of this 
case has not been affected by any deficiency in the Board hearing 
and therefore no prejudice exists.  See id. at 497-99; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield, 19 Vet. App. at 116.  

II. Increased Rating

The Veteran contends that he is entitled to an initial disability 
rating in excess of 10 percent prior to August 4, 2010 and in 
excess of 20 percent from August 4, 2010 for his service-
connected back disability.  For the reasons that follow, the 
Board concludes that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2010).  However, the evaluation of the same disability under 
various diagnoses, known as pyramiding, is to be avoided.  38 
C.F.R. § 4.14 (2010).

The Board notes that as this appeal arises from a grant of 
service connection, VA must assess the level of disability from 
the date of initial application for service connection and 
determine whether the level of disability warrants the assignment 
of different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

The Veteran's back disability has been rated under Diagnostic 
Code (DC) 5237 for lumbosacral or cervical strain.  See 38 C.F.R. 
§ 4.71a (2010).  The rating schedule provides for the evaluation 
of all spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine (General Rating Formula), 
unless the disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes (DC 
5243).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The 
evaluation of intervertebral disc syndrome will be discussed 
below.  Under the General Rating Formula:

A 10 percent rating is assigned for forward flexion of 
the thoracolumbar spine greater than 60 degrees but 
not greater than 85 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or 
more of the height. 

A 20 percent evaluation is assigned for forward 
flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent evaluation requires forward flexion of 
the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation requires unfavorable ankylosis 
of the entire thoracolumbar spine.  

A 100 percent evaluation is warranted where 
unfavorable ankylosis of the entire spine is 
demonstrated.  

See id.  These criteria are to be applied irrespective of whether 
there are symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the affected area of the spine.  Id.  
This is because the criteria "are meant to encompass and take 
into account the presence of pain, stiffness, or aching, which 
are generally present when there is a disability of the spine."  
68 Fed. Reg. 51, 454, 51,455 (August 27, 2003) (Supplementary 
Information). 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, and 
left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243, Note (2).  

Unfavorable ankylosis is defined, in pertinent part, as "a 
condition in which the entire thoracolumbar spine is fixed in 
flexion or extension."  See id., Note (5).  Fixation of a spinal 
segment in neutral position (zero degrees) always represents 
favorable ankylosis. 

The Veteran has been diagnosed with bilateral L5 spondylolysis 
with minimal spondylolisthesis and mild degenerative changes of 
the midthoracic spine with no obvious significant disc herniation 
or bulge.  See February 2008 and March 2008 private X-ray and MRI 
reports.  The Veteran has also been diagnosed with a mildly 
dilated central canal of the thoracic spinal cord consistent with 
minimal hydromyelia.  See March 2008 private MRI report.  This 
diagnosis was found to be of questionable clinical significance.  
The Veteran has argued that he should be compensated both for his 
lumbar strain and arthritis as well as hydromyelia.  However, as 
discussed above, all disabilities of the spine, apart from 
intervertebral disc syndrome, are rated under the same General 
Rating Formula.  See 38 C.F.R. § 4.71a.  To compensate the 
Veteran both for hydromyelia and arthritis of the spine under the 
General Rating Formula would amount to compensating the Veteran 
twice for manifestations of the same disability in violation of 
the rule against pyramiding.  See 38 C.F.R. § 4.14.  The Board 
also notes that the diagnosis of hydromyelia was found to be of 
questionable clinical significance.  Nevertheless, any pain or 
other symptoms caused by the Veteran's hydromyelia, as well as 
its effects on the range of motion of the spine, have been taken 
into account in evaluating the Veteran's back disability under 
the applicable rating criteria. 

The evidence of record shows that the Veteran's back disability 
does not meet the criteria for a rating in excess of 10 percent 
prior to August 4, 2010 and in excess of 20 percent from August 
4, 2010.  In this regard, a July 2008 VA examination report 
reflects that the Veteran reported pain in the thoracolumbar 
region with stiffness, spasms, and trigger point tenderness.  The 
Veteran stated that some mornings he had increased stiffness 
affecting the upper and lower back.  He also reported flare-ups 
occurring at least weekly and lasting up to one day which were 
described as more severe achiness and tightness of the lumbar and 
paralumbar regions.  The Veteran stated that bending, lifting, 
twisting, and overexertion could precipitate a flare-up.  The 
Veteran also reported difficulty getting comfortable in sitting 
and lying positions at times, particularly during flare-ups.  The 
Veteran stated that on one occasion he had to go to the emergency 
room during a flare-up.  However, he denied any physician-
prescribed bed rest in the past year.  He also denied any 
radicular symptoms of pain, numbness, weakness, or parasthesias 
affecting the lower extremities.  The Veteran related that he 
could walk for 30 minutes and could stand up to 10 minutes.  

On examination the Veteran had forward flexion from 0 to 75 
degrees with some tenderness beginning at 60 degrees.  The 
Veteran's combined range of motion was 195 degrees.  The examiner 
noted that with repetitive use there was some increase in pain 
without additional weakness, excess fatigability, incoordination, 
lack of endurance, or additional loss in range of motion.  The 
examiner could not address without resorting to speculation 
whether there would be additional limitation on repetitive use 
during a flare-up.  An X-ray study of the Veteran's spine was 
normal.  The Veteran was diagnosed with a thoracolumbar spine 
strain with associated L5 spondylolysis.  The examiner found that 
the Veteran's back disability had no significant effect on his 
occupation.  It had a moderate effect on his ability to engage in 
sports and a mild effect on his ability to do chores, exercise, 
drive, and travel.  It had no effect on his ability to shop, 
bathe, dress, or groom himself. 

The Board notes that in his February 2009 notice of disagreement 
(NOD) and at the May 2010 Board hearing, the Veteran stated that 
the July 2008 VA examination report was inadequate because the 
examiner failed to have the Veteran perform repetitive movements 
as required under DeLuca and did not use a goniometer to measure 
the Veteran's ranges of motion.  See 38 C.F.R. § 4.46 (2010).  
However, given the examiner's statement that with repetitive use 
there was some increase in pain without additional loss in range 
of motion or other problems, it is clear that the examiner did 
have the Veteran perform repetitive movements and did consider 
the DeLuca criteria.  Moreover, although the examiner did not 
explicitly state that a goniometer was used, the measurements 
provided were consistent with the use of a goniometer.  Moreover, 
the Board notes that there is a presumption of regularity under 
which it is assumed that government officials "have properly 
discharged their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  The presumption of 
regularity in the administrative process may be rebutted by 
"clear evidence to the contrary." Schoolman v. West, 12 Vet. App. 
307, 310 (1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994).  Here, the Veteran has not submitted clear evidence 
showing that a goniometer was not used.  In this regard, as the 
Veteran's statement that the examiner failed to consider the 
DeLuca criteria or have the Veteran perform repetitive movements 
is directly contradicted by the examination report, the Board 
likewise cannot rely on the Veteran's bare statement that the 
examiner did not use a goniometer.  As such, the Board finds that 
the July 2008 VA examination is adequate and therefore serves as 
probative evidence with respect to whether the Veteran's back 
disability met the criteria for a rating in excess of 10 percent 
at that time.

In February 2009, the Veteran established care with VA, at which 
time he reported a history of chronic back spasms and pain.  

A February 2009 VA MRI study revealed mild dilation of the 
central canal of the cord from the T5 to the T10 level which was 
diagnosed as hydromyelia.  It had not changed in size or extent 
since the date of the March 2008 private MRI.  There was no 
significant central canal stenosis throughout the thoracic spine.  
There were also no significant disc bulges and no foraminal 
stenosis.  The Veteran was diagnosed with a stable mild 
hydromyelia of the mid to lower thoracic cord without underlying 
pathology.  The MRI was otherwise negative. 

In a March 2009 statement, the Veteran related that he felt he 
would be terminated from his job as a furniture maker because he 
could no longer physically perform his duties.  He stated that in 
January 2009 he missed four days of work due to a bad muscle 
spasm in his back.  The Veteran stated that he therefore left 
that job and commenced employment in February 2009 at a mortgage 
title company.  

A June 2009 VA examination report reflects that the Veteran did 
not report any significant changes in symptomatology of the spine 
since the July 2008 VA examination.  The Veteran reported pain in 
the lumbarthoracic region with stiffness, spasm, and trigger 
point tenderness affecting the parathoracic musculature up into 
the trapezium bilaterally.  He also described persistent low back 
pain.  The Veteran experienced occasional spasming, particularly 
when he twisted in his bed in certain ways.  He occasionally used 
a TENS unit for pain which provided some degree of relief, but 
did not take any medications for his back pain.  He also reported 
weekly flare-ups lasting up to one day.  He denied being 
prescribed bed rest by a physician in the last year.  The Veteran 
was able to walk for 30 minutes and to stand for 10 minutes.  The 
Veteran did not engage in sports but did do pelvic exercises and 
used the elliptical machine up to 15 minutes at a time.  He 
reported some difficulty with chores, bathing, and shopping.  The 
Veteran also expressed concern that the diagnosis of hydromyelia 
had not been properly considered with regard to his back 
condition.  The examiner indicated that the March 2008 private 
MRI report diagnosing this condition had been reviewed.  

On examination, the Veteran had forward flexion from 0 to 65 
degrees with some tenderness beginning at 60 degrees.  The 
Veteran's combined range of motion was 175 degrees.  The examiner 
noted that there was some tenderness to the paralumbar 
musculature especially on the right without spasms.  With 
repetitive use there was some increase in pain without additional 
weakness, excess fatigability, incoordination, lack of endurance, 
or additional loss in range of motion.  The examiner could not 
address without resorting to speculation whether there would be 
additional limitation on repetitive use during a flare-up. 

The Board notes that at the May 2010 Board hearing, the Veteran 
and his representative argued that the June 2009 VA examination 
was inadequate, stating that although the examiner held a 
goniometer in his hand, he did not actually use it, and that the 
examiner failed to have the Veteran perform repetitive movements 
for range of motion testing or ask about incapacitating episodes.  
However, as discussed above, the June 2009 VA examination report 
expressly states that the examiner had the Veteran perform 
repetitive movements and asked about incapacitating episodes as 
defined under VA law (i.e. whether the Veteran had physician-
prescribed bed rest in the past year).  While the examiner did 
not state whether a goniometer was used, the Board presumes that 
one was used to measure the Veteran's ranges of motion.  See 
Chemical Foundation, Inc., 272 U.S. at 14-15; Schoolman, 12 Vet. 
App. at 310; Mindenhall, 7 Vet. App. at 274.  Moreover, given 
that the Veteran's other statements regarding the adequacy of the 
examination are directly contradicted by the examination report, 
as discussed above, the Board finds that the Veteran's statement 
that a goniometer was not used despite the fact that the examiner 
was holding one is not reliable.  See Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996).  Thus, the Board finds that the June 2009 VA examination 
report is adequate for the purpose of making a decision on this 
claim. 

An October 2009 VA MRI study reflects a diagnosis of stable 
slight thoracic hydromyelia with no suspicious obstructing 
lesion.  The Veteran also had stable minimal thoracic 
degenerative changes.  

A May 2010 private examination report reflects that the Veteran 
reported pain in the mid and lower back as well as pain and 
spasming in the upper trapezium bilaterally and pain deep in the 
right scapula.  He experienced increased pain with sneezing, 
bending, and twisting.  The Veteran stated that he tried to stay 
active without aggravating his pain.  It was noted that the 
Veteran currently did desk work as a paralegal and some activity 
at home.  The Veteran denied complaints of numbing and tingling.  
He also denied experiencing pain "currently," which the Board 
takes to mean at the time of the examination.  On examination, 
the Veteran had forward flexion to 24 degrees on the first 
repetition and flexion to 20 degrees after 20 repetitions.  The 
Veteran's combined range of motion was 120 degrees.  The examiner 
noted that repetition with sidebending to the right was not in 
evidence until twenty repetitions and only slight differences 
were noted.  Flexion and extension decreased after ten and twenty 
repetitions.  

A May 2010 letter from J.F., the Veteran's co-worker and 
supervisor, states that J.F. had worked with the Veteran since 
July 2009 and that the majority of the time that the Veteran had 
back pain he was able to "tough it out" and continue working.  
However, J.F. noted that between August 2009 and March 2010 the 
Veteran was late to work on three occasions due to back spasms, 
and missed an entire day of work on three occasions due to back 
spasms.  

A May 2010 letter from the Veteran's spouse states that in 
October 2008 the Veteran began a job building custom furniture, 
which required him to stand behind a work bench for approximately 
seven hours a day.  Shortly after he started this job, the 
Veteran's complaints of back pain increased in frequency.  In 
January 2009 the Veteran suffered a severe spasm in his back and 
missed an entire week of work.  When he resumed work his pain 
returned and by the next morning he was unable to get out of bed 
and was unable to go to work for the remainder of the week.  The 
Veteran decided to discontinue working for the furniture company 
and in February 2009 began working at a mortgage title company.  
The Veteran's spouse stated that between February 2009 and July 
2009 the Veteran missed two days from work due to back spasms.  
The Veteran began work as a paralegal in July 2009 and missed 
several days of work and was late several days due to back 
spasms. 

At the August 2010 VA examination, the Veteran reported a history 
of pain, fatigue, decreased motion, stiffness, and weakness of 
the back.  The severity of the pain was mild to moderate in 
nature and occurred one to six days a week.  Flare-ups occurred 
and varied with different types of activity and lasted one or two 
days.  The Veteran denied radiculopathy or distribution symptoms.  
He also denied suffering from any incapacitating episodes of back 
pain where bed rest was prescribed by a physician in the last 
twelve months.  However, the Veteran stated that he worked full 
time as a paralegal and missed work six to eight days a year due 
to his back.  He stated that when he missed work due to his back 
pain he would lie down most of the day and use a heating pad.  
The Veteran stated he was able to walk one and a half miles.  The 
effects of the Veteran's low back disability on his daily 
activities were noted to be an inability to run and a decrease in 
exercise.  

On examination, it was noted that the Veteran walked in a 
somewhat stiffened fashion using most of his body when turning 
his neck.  The Veteran had forward flexion to 45 degrees and a 
combined range of motion of 150 degrees.  The examiner indicated 
that a goniometer was used to measure the Veteran's ranges of 
motion.  The examiner also had the Veteran undergo four 
additional exercises for the purpose of assessing whether the 
Veteran had additional disability under DeLuca.  In this regard, 
the examiner noted that the Veteran had pain on forward flexion 
beginning at 25 degrees but went to 45 degrees of forward flexion 
each time with each exercise.  When doing these exercises, the 
Veteran had mild to occasionally moderate pain and mild weakness, 
but no fatigue, incoordination, or additional limitation in 
ranges of motion following repetitive use.  The examiner found 
that the major functional impact was pain with repetitive use.  
The examiner could not determine whether there would be 
additional limitation in ranges of motion during flare-ups as 
this would be resorting to speculation.  The examiner also 
conducted motor, reflex, and sensory examinations and found no 
neurological impairment.  The examiner stated that he reviewed 
the claims file and noted the findings in the Veteran's past MRI 
studies, including the diagnosis of hydromyelia.  The examiner 
concluded that the Veteran's back disability appeared to 
interfere with employment and some daily living activities as 
discussed above.  However, there did not appear to be a marked 
interference with employment. 

In carefully reviewing the record, the Board finds that a rating 
in excess of 10 percent prior to August 4, 2010 is not warranted.  
In this regard, the Veteran's ranges of motion in the July 2008 
and June 2009 VA examination reports do not meet the criteria for 
a rating in excess of 10 percent.  The July 2008 VA examination 
report reflects that the Veteran had forward flexion from 0 to 75 
degrees and a combined range of motion of 195 degrees.  The June 
2009 VA examination report reflects that the Veteran had forward 
flexion from 0 to 65 degrees and a combined range of motion of 
175 degrees.  As discussed above, a 20 percent rating under the 
General Rating Formula requires forward flexion of the 
thoracolumbar spine greater than 30 degrees or a combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees.  See 38 C.F.R. § 4.71a, DC 5237.  As the July 2008 and 
June 2009 VA examination reports reflect that the Veteran's 
forward flexion exceeded 30 degrees and his combined range of 
motion exceeded 120 degrees, these reports show that the 
Veteran's back disability did not meet the criteria for a 20 
percent rating based on the Veteran's ranges of motion.  

The Board has also considered whether the May 2010 private 
examination report is sufficient to show that the Veteran met the 
criteria for a rating in excess of 10 percent at that time.  
Unfortunately, the Board finds that it cannot rely on this 
examination report in making a decision on this claim because the 
reported range-of-motion measurements diverge so dramatically 
from the VA examinations conducted both before and after the May 
2010 private examination as to put into serious question the 
reliability of these measurements.  In this regard, the May 2010 
private examination report reflects that the Veteran had forward 
flexion to 24 degrees on the first repetition, only about half of 
the 45 degrees of flexion that the Veteran had at the August 2010 
VA examination conducted four months later.  Moreover, the 
Veteran's range of forward flexion in the May 2010 private 
examination is almost a third of the forward flexion to 65 
degrees that the Veteran was able to do at the June 2009 VA 
examination conducted less than a year before.  
The Board also notes that the Veteran's combined range of motion 
of 120 degrees reported in the May 2010 private examination 
report is 30 degrees less than the 150 degrees of combined range 
of motion reported in the August 2010 VA examination report.  It 
is 55 degrees less than the 175 degrees of combined range of 
motion reflected in the June 2009 VA examination report.  There 
have been no objective findings in the MRI studies that the 
Veteran's degenerative changes of the spine or hydromyelia have 
increased in severity.  Although the Veteran stated that his back 
disability has been getting worse, the type, frequency and 
severity of the Veteran's reported symptoms have remained fairly 
constant from one VA examination to the next.  In no regard has 
the Veteran reported a dramatic change in his symptoms as to 
account for such a significant loss of range of motion between 
June 2009 and May 2010, or the significant improvement in range 
of motion by the time of the August 2010 VA examination report.  
Indeed, the August 2010 VA examination report performed only four 
months later reflects that the Veteran was able to perform a much 
greater degree of movement than what was reflected in the May 
2010 private examination report.  The August 2010 VA examination 
report thus constitutes highly probative evidence that the 
Veteran's back disability did not worsen to anywhere near the 
extent suggested by the May 2010 private examination report.  The 
Board has also considered whether the May 2010 private 
examination was conducted during a flare-up of symptoms to 
account for the substantial difference in range of motion 
measurements.  However, the examination report reflects that the 
Veteran denied experiencing back pain "currently," suggesting 
that it was not performed during a flare-up of symptomatology.   

Thus, because the May 2010 private examination report reflects 
ranges of motion substantially less than the ranges of motion 
performed in the VA examinations conducted both before and after 
May 2010, the Board finds that its reliability as to accurate 
measurements of the Veteran's ranges of motion is questionable.  
As noted above, the Board has considered the fact that the 
Veteran's back disability may have increased in severity since 
the February 2008 and June 2009 VA examination reports were 
conducted.  However, as the Veteran was able to perform much 
wider ranges of motion at the August 2010 VA examination, which 
was conducted only four months after the May 2010 private 
examination, there is no credible evidence that the Veteran's 
back disability had increased to the extent suggested in the May 
2010 private examination report.  Indeed, as the Veteran denied 
any current pain at the May 2010 private examination, indicating 
that it was not performed during a flare-up of symptoms, the fact 
that the Veteran exhibited a much greater degree of movement at 
the August 2010 VA examination only casts further doubt on the 
reliability of the May 2010 private examination report.  As such, 
for the foregoing reasons, the Board finds that the May 2010 
private examination report is not reliable and is outweighed by 
the August 2010 VA examination report.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (holding that the Board may favor the 
opinion of one competent medical expert over that of another, if 
an adequate statement of reasons or bases is furnished); Hayes v. 
Brown, 5 Vet. App. 60 (1993) (holding that the Board is not bound 
to accept any opinion, from a VA examiner, private physician, or 
other source, concerning the merits of a claim).  Thus, the May 
2010 private examination report does not warrant assignment of a 
higher rating as it is unreliable and outweighed by more 
probative evidence of record.  See id. 

Accordingly, the Board finds that the Veteran's ranges of motion 
as shown in the July 2008 and June 2009 VA examination reports do 
not establishment entitlement to a rating in excess of 10 percent 
prior to August 4, 2010 under the criteria set forth under the 
General Rating Formula.  

The Board has considered whether the Veteran's back disability 
has caused functional loss due to pain and weakness resulting in 
additional disability beyond that reflected on range of motion 
measurements.  See 38 C.F.R. § 4.40; DeLuca, 8 Vet. App. at 204-
07.  The Board has also considered whether the Veteran has 
weakened movement, excess fatigability or incoordination 
sufficient to warrant a higher rating.  See 38 C.F.R. § 4.45.  
The Board finds that a higher rating is not warranted under these 
regulations.  While the July 2008 and June 2009 VA examination 
reports reflect that the Veteran had some tenderness on forward 
flexion beginning at 60 degrees, the Veteran did not have any 
additional weakness, excess fatigability, incoordination, lack of 
endurance, or further loss in range of motion on repetition.  For 
the reasons discussed above, the Board cannot consider the May 
2010 private examination report in determining whether a higher 
rating is warranted under DeLuca.  The Veteran has also reported 
weekly flare-ups of pain, and stated that his back pain prevents 
him from engaging in sports or running, limits his ability to 
walk or stand for prolonged periods of time, and also affects 
daily activities such as exercising, doing chores, driving, and 
bathing.  However, the Board finds that such symptoms and 
functional limitations are expected concomitants of a limitation 
in range of motion and are already accounted for in the rating 
criteria, which are "are meant to encompass and take into account 
the presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine."  68 Fed. Reg. 
at 51,455.  As the VA examination reports do not show that the 
Veteran has additional pain, weakness, or limited motion on 
repeated range of motion tests, a higher rating under DeLuca is 
not warranted, as the effects of the Veteran's low back 
disability reported by the Veteran are already accounted for in 
the assignment of a 10 percent rating under DC 5237.

The Board acknowledges that the Veteran has had to miss some days 
from work due to his back pain.  However, VA regulations 
explicitly provide that "the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1 (2010).  Thus, the fact that the 
Veteran occasionally has to miss days from work due to flare-ups 
does not represent an additional functional limitation under 
DeLuca.  Indeed, as will be discussed in more detail below, a 
rating for the Veteran's back disability may also be assigned for 
incapacitating episodes.  See 38 C.F.R. § 4.71a, DC 5243.  
However, to receive a compensable rating under DC 5243, the 
incapacitating episode must necessitate bed rest prescribed by a 
physician and treatment by a physician and must have a total 
duration of at least one week.  See id., Note (1).  The Veteran 
has consistently denied experiencing incapacitating episodes as 
defined under DC 5243.  Indeed, the Veteran has stated that he 
did not seek medical attention on the days he had to stay home 
from work.  Thus, to assign a higher rating because the Veteran 
has occasionally had to miss a day from work due to back pain 
would effectively circumvent the rating criteria set forth in 
38 C.F.R. § 4.71a.  Accordingly, the Board finds that a higher 
rating under DeLuca is not warranted. 

The Veteran's back spasms are also a component of the rating 
criteria under the General Rating Formula.  See 38 C.F.R. 
§ 4.71a, DC 5237.  However, in order to meet the criteria for a 
20 percent rating, the Veteran must have muscle spasms or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  See id.  Here, there is no evidence in the claims file 
that the Veteran's spasms result in an abnormal gait or abnormal 
spinal contours.  Thus, a rating in excess of 10 percent is not 
warranted for the Veteran's back spasms.  See id.

There is no evidence showing that the Veteran has had favorable 
or unfavorable ankylosis of the spine.  Thus, a higher rating is 
not warranted for ankylosis of the spine.  Accordingly, for the 
foregoing reasons, the Board finds that a rating in excess of 10 
percent for the Veteran's back disability is not warranted prior 
to August 4, 2010.  

The Board finds that a rating in excess of 20 percent is not 
warranted from August 4, 2010.  The August 2010 VA examination 
report reflects that the Veteran had forward flexion to 45 
degrees, showing that the rating criteria for a 20 percent rating 
based on forward flexion less than 60 degrees were met at this 
time.  See 38 C.F.R. § 4.71a, DC 5237.  However, as the Veteran's 
forward flexion was greater than 30 degrees and there is no 
evidence suggesting that the Veteran has ankylosis of the spine, 
a higher rating is not warranted under the General Rating 
Formula.  See id. 

A rating in excess of 20 percent from August 4, 2010 is also not 
warranted under the DeLuca criteria.  The August 2010 VA 
examination report reflects that the Veteran had mild to 
occasionally moderate pain and mild weakness, but no fatigue, 
incoordination, or additional limitation in ranges of motion 
following repetitive movement of the spine.  Thus, there is no 
indication that the Veteran had any functional limitations, 
fatigue, weakness, or incoordination resulting in additional 
disability beyond that reflected in the range of motion 
measurements.  Moreover, for the reasons discussed above, the 
Board finds that the Veteran's reported functional limitations 
and missed days from work do not warrant a higher rating under 
DeLuca.  

The August 2010 VA examination report shows that the Veteran did 
not have any associated neurological abnormalities and there is 
no other evidence of neurological abnormalities associated with 
the Veteran's back disability.  Thus, separate ratings are not 
warranted for associated neurological abnormalities.  See 
38 C.F.R. § 4.71a, General Rating Formula, Note (1).  

Because the Veteran has been diagnosed with degenerative disc 
disease, his disability of the low back may also be rated using 
the criteria for evaluating intervertebral disc syndrome under DC 
5243.  See 38 C.F.R. § 4.71a, Note (6).  Under DC 5243, 
intervertebral disc syndrome (pre-operatively or post-
operatively) is to be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.  Id.  

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 20 percent evaluation is warranted 
if incapacitating episodes have a total duration of at least two 
weeks but less than four weeks; a 40 percent rating is warranted 
if the total duration is at least four weeks but less than six 
weeks; and a 60 percent rating is warranted if the total duration 
is at least six weeks.  See 38 C.F.R. § 4.71a (DC 5243).  

An incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a physician.  
See 38 C.F.R. § 4.71a Note (1).

Although the Veteran has reported missing days from work 
occasionally due to back pain, the Veteran has denied and there 
is no evidence otherwise showing that he has ever been prescribed 
bed rest and treatment by a physician.  Thus, the Board finds 
that the Veteran has not had any incapacitating episodes within 
the meaning of DC 5243.  Accordingly, a higher rating based on 
the alternative ratings formula for intervertebral disc syndrome 
is not warranted.  See id.  As such, the Board finds that a 
rating in excess of 20 percent is not warranted as of August 4, 
2010.

The Board finds that no staged ratings beyond what has already 
been assigned are appropriate.  See Fenderson, 12 Vet. App. at 
126.  As discussed above, the competent and credible evidence 
weighs against a finding that the Veteran is entitled to a rating 
in excess of 10 percent prior to August 4, 2010 and in excess of 
20 percent from August 4, 2010 for his low back disability since 
his claim for service connection.  Therefore, no further staging 
is warranted.  

The Board has considered whether the Veteran's claim should be 
referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) 
(2010).  Because the ratings provided under the VA Schedule for 
Rating Disabilities are averages, it follows that an assigned 
rating may not completely account for each individual Veteran's 
circumstances, but nevertheless would still be adequate to 
address the average impairment in earning capacity caused by the 
disability.  Thun v. Peake, 22 Vet. App. 111, 114 (2008).  
However, in exceptional situations where the rating is 
inadequate, it may be appropriate to refer the case for 
extraschedular consideration.  Id.  The governing norm in these 
exceptional cases is a finding that the disability at issue 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  

In Thun, 22 Vet. App. at 115, the Court held that the 
determination of whether a claimant is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step 
inquiry.  First, as a threshold factor, there must be a finding 
that the evidence of record presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Id.  In this 
regard, the Board must compare the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule for 
that disability.  See id.  If the rating criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, in which case the assigned schedular evaluation is 
adequate and no referral is required.  Id.  Second, if the 
schedular criteria are found to be inadequate to evaluate the 
claimant's disability, the Board must determine whether the 
exceptional disability exhibits other related factors such as 
marked interference with employment or frequent periods of 
hospitalization.  Id.  If so, then under the third step of the 
inquiry the case must be referred to the Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for a determination of whether the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.  

Here, the evidence shows that the Veteran had to leave his job as 
a furniture maker due to back pain and that he has missed several 
days from his present job as a paralegal due to back pain.  
However, the Board finds that referral for extraschedular 
consideration is not warranted.  The Veteran's reported symptoms, 
including pain, spasms, stiffness, and weakness, are those 
contemplated by the rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45, 4.71a, DC 5237.  There are no symptoms or functional 
limitations left uncompensated or unaccounted for by the 
assignment of a schedular rating.  Thus, the evidence does not 
show that the Veteran's low back disability is so unusual as to 
render impractical the application of the regular schedular 
standards.  The Board acknowledges that the Veteran was unable to 
maintain employment as a furniture maker due to his back pain.  
However, the fact that the Veteran's back pain may limit his 
ability to work in certain capacities, such as in jobs involving 
intensive physical labor, is contemplated by the rating criteria, 
which is designed to compensate for the average impairment of 
earning capacity due to a particular disability.  See VAOPGCPREC 
6-96 (August 16, 1996).  Thus, the fact that circumstances 
specific to a particular Veteran may cause the effects of a 
service-connected disability to be more profound in that 
Veteran's case does not ordinarily provide a basis for 
extraschedular consideration.  Id.  Rather, the impairment must 
be one that is so unusual as to be unanticipated by the rating 
criteria.  See id.  The Board further notes that the Veteran has 
been able to maintain full time employment as a paralegal, 
although he has had to miss a few days from work due to his back 
pain.  The Board need not consider whether the Veteran's missed 
days from work constitute a "marked interference with 
employment" as it finds that the Veteran's disability picture is 
contemplated by the rating criteria.  See Thun, 22 Vet. App. at 
115.  Consequently, the Board finds that the available schedular 
evaluations are adequate to rate this disability, and therefore 
referral for extraschedular consideration is not warranted.   See 
id. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and entitlement to an 
initial disability rating in excess of 10 percent prior to August 
4, 2010, and in excess of 20 percent from August 4, 2010 for a 
disability of the thoracolumbar spine must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2010); Gilbert, 1 
Vet. App. at 55. 


ORDER

Entitlement to an initial disability rating in excess of 10 
percent prior to August 4, 2010, and in excess of 20 percent from 
August 4, 2010 for a disability of the thoracolumbar spine is 
denied. 



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


